COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
MARTA MARTINEZ,                                          )
                                                                              )             
No.  08-02-00477-CV
Appellant,                          )
                                                                              )                   Appeal from the
v.                                                                           )
                                                                              )           
County Court at Law #7
COUNTY OF EL PASO,                                     )
                                                                              )         
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 2002-2729)
 
 
MEMORANDUM   OPINION
 
This attempted
appeal is before the Court on its own motion, for determination of whether it
should be dismissed for want of jurisdiction. 
Finding that the notice of appeal was not timely filed, we dismiss the
attempted appeal.
Tex.R.App.P. 42.3 states:
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.




This appeal is
from a judgment entered on September 11, 2002. 
Per Tex.R.App.P. 26.1,
notice of appeal was due on October 11, 2002. 
Our records indicate that Appellant filed notice of appeal in this cause
on November 7, 2002.  On November 12,
2002, this Court=s clerk
sent the parties a notice of the Court=s
intent to dismiss for want of jurisdiction, unless any party, within ten (10)
days from the date of notice, could show grounds for continuing the
appeal.  Appellant failed to respond
within the proscribed deadline and to date we have received no response from
Appellee.  Accordingly, pursuant to Tex.R.App.P. 42.3(a) and (c), we
dismiss the attempted appeal for want of jurisdiction.
 
 
January
23, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.